DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 7/2/21.
3.    Claims 1, 2, 3, 5, 7, 8, 9, 12, 16, 17 and 19 has been amended. Claims 1 - 20 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RELAN (US 20150011311) and in view of Justice (US 20140256420) and in view of Kumar (US 20070294350) and further in view of Faria (US 20140141875).
7.	Regarding claim 1, 9 and 17, RELAN discloses that a method comprising (abstract): 
 determining, based on one or more user interactions by a user with a second application while the freestanding application (i.e. the second interactive application) is executing on a user device, performance of the user on the freestanding application (i.e. the second interactive application), the freestanding application being received from an application distribution system (i.e. delivery server 112 described in paragraph 154); (Abstract; paragraphs 154 and 222 – 229; since the applicant did not explicitly define the term “the freestanding application” in the specification, the second interactive application taught by RELAN read on the claimed freestanding application);
the first application comprising a plurality of functionalities (paragraph 222; a first interactive application); 
processing the first application to generate a playable application comprising a subset (i.e. game play and game level functionalities described in paragraphs 36, 222 and 223) of the plurality of functionalities (i.e. game play and game level and AppGlimpse functionalities as described in paragraphs 
responsive to the determining of the first performance (i.e. the completion of some game level as described in paragraph 223) of the user on the freestanding application (i.e. the second interactive application) causing the user device to display the playable application (i.e. the first interactive application/The publisher app) in a first instance configured based on the first performance of the user on the freestanding application in conjunction with the freestanding application, wherein the user device is to receive third user interaction of the user with the playable application (i.e. the first interactive application/The publisher app); (Abstract; paragraphs 222 - 229).
providing a prompt (i.e. the prompt described in paragraphs 247 and 248) based on a first gaming condition (i.e. the gaming condition of the performance of the user on the playable application), wherein the prompt is associated with the first application (paragraphs 247 and 248); 
responsive to not receiving acceptance of the prompt (i.e. when the player reject the prompt by choosing the action of “close” as described in paragraph 227) displayed via the playable application, causing the gaming system to perform a first gaming action (i.e. the gaming action of execution of one or more of the playable application in a second instance configured based on 
responsive to receiving the acceptance of the prompt associated with the first application displayed via the playable application, causing the gaming system to perform a first gaming action (i.e. the gaming action causing one or more portions of the first application to be displayed based on the performance of the user on the playable application) (paragraphs 247 and 248).
RELAN fails to explicitly disclose the following limitations:
wherein the playable application is a preview version of the first application;
and determining performance of the user on the playable application based on the user interaction of the user with the playable application to cause execution of one or more of the playable application in a second instance configured based on the performance of the user on the playable application or causing one or more portions of the first application to be displayed based on the performance of the user on the playable application.
Justice teaches:
wherein the playable application is a preview version of the first application (i.e. a full version of the game described in paragraph 18) (abstract and paragraph 18);
and determining performance of the user on the playable application based on the user interaction of the user with the playable application to cause execution of one or more of the playable application in a second instance configured based on the performance of the user on the playable application or causing one or 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified RELAN in view of Justice to include the aforementioned method in order to achieve the predictable result of extending player’s playtime for a game and enhance player’s interest for the game (i.e. by offering the player the chance to continue the preview version of the game before purchasing the full game).
The combination of RELAN and Justice fail to explicitly disclose the following limitations:
determining, based on first user interaction by a user with a second application while the second application is executing on a user device, user interest in a topic; 
responsive to the determining of the user interest in the topic based on the first user interaction with the second application, identifying a first application related to the topic
Kumar teaches:
determining, based on first user interaction by a user with a second application (i.e. the particular collaboration session application) while the second application is executing on a user device, user interest in a topic (i.e. a user show interest in a topic by interacting with/joining in a particular collaboration session application associated with the topic) (paragraphs 38 and 71); 
responsive to the determining of the user interest in the topic based on the first user interaction with the second application, identifying a first application (i.e. a first application of the additional applications described in paragraph 71) related to the topic (paragraphs 38 and 71)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of RELAN and Justice in view of Kumar to include the aforementioned method in order to achieve the predictable result of enhancing player’s gaming experience (i.e. by providing at least one additional applications related to a user interested topic).
The combination of RELAN, Justice and Kumar fail to explicitly disclose the following limitations:
wherein the playable application is overlaid on the freestanding application while the freestanding application is executing on the user device,
Faria teaches a first gaming component (i.e. the playable application) is overlaid on the second gaming component (i.e. freestanding application) while the second gaming component (i.e. freestanding application) is executing on the user device (Paragraph 14; The present invention enables graphical and audio content to be overlaid onto the video acquired by a computer game or software application),
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of RELAN, Justice and Kumar in view of Faria to include the aforementioned method in order to enable additional graphical information to be displayed at the (gaming content) receiver (as described by Faria, paragraph 14).
Regarding claim 9 (in addition to the limitations taught above), Kumar also teaches receive first user interaction by a user with the freestanding application (i.e. the particular collaboration session application) while the freestanding application is executing, wherein user interest in a topic is to be determined based on the first user interaction (abstract and paragraph 71).
11.	Regarding claim 2, RELAN discloses the causing of the user device to display the playable application in conjunction with the freestanding application (i.e. the second interactive application) comprises executing the playable application and the freestanding application on the user device; the freestanding application is provided to the user device via the application distribution system prior to executing the freestanding application on the user device; and the playable application is not provided to the user device via the application distribution system prior to executing the playable application on the user device (paragraphs 222 – 229 and 248). 
12.  	Regarding claim 3, RELAN discloses providing the first application to the user device via the application distribution system in response to the receiving of the acceptance of the prompt (Abstract and paragraphs 247 and 248). 
13.     Regarding claim 4, RELAN discloses the first application is installed on the user device prior to displaying the playable application on the user device, the method further comprising: in response to receiving the acceptance of the prompt, executing the first application on the user device based on the performance of the user on the playable application (Abstract; paragraphs 222 - 229 and 257).
freestanding application for a predetermined amount of interactions (Abstract; paragraphs 222 - 229 and 257).
15.    Regarding claim 6, RELAN discloses the playable application is to provide one or more prompts at intervals based on the user interaction of the user with the playable application (Abstract; paragraphs 222 - 229 and 257).
16.    Regarding claim 7, Kumar also teaches that further comprising determining engagement of the user based on the user interaction (i.e. engagement with the particular collaboration session application) of the user with the playable application, wherein one or more of: the playable application in the second instance is further configured based on the engagement, or the first application is further configured based on the engagement (abstract and paragraph 71).
17.	Regarding claim 8, RELAN discloses a portion of the freestanding application (i.e. the second interactive application) is viewable while the playable application overlaid on the freestanding application (i.e. the second interactive application) (Abstract; paragraphs 222 - 229 and 257).
18.   Regarding claim 10, RELAN discloses the playable application is generated by processing a first application that comprises a plurality of functionalities; the playable application comprises a subset of the plurality of functionalities; and the processing device is further to: receive the first application via the application distribution system in response to receiving the acceptance of the prompt (Abstract; paragraphs 222 - 229 and 257).

18.	 Regarding claim 12, Faria teaches a portion of the freestanding application is viewable while the playable application is overlaid on the freestanding application. (paragraph 14).
19.	 Regarding claim 13, RELAN discloses receiving the second user interaction of the user with the playable application is in response to displaying the playable application in a first instance, wherein the processing device is to display the playable application in a second instance subsequent to the first instance based on the second user interaction (Abstract; paragraphs 222 - 229 and 257).
20.	 Regarding claim 14, RELAN discloses displaying the playable application in conjunction with the freestanding application is based on user information of the user ( 
Abstract; paragraphs 222 - 229 and 257). 
21.	Regarding claim 15, RELAN the playable application is configured based on the first user interaction with the freestanding application (Abstract; paragraphs 222 - 229 and 257).
22.	 Regarding claim 16, RELAN discloses the processing device is to display the playable application in conjunction with the freestanding application based on location of the processing device and time of day (Abstract; paragraphs 222 - 229 and 257).

24.	 Regarding claim 19, RELAN discloses the playable application is displayed in conjunction with the freestanding application for a predetermined amount of time (Abstract; paragraphs 222 - 229 and 257).
25.	Regarding claim 20, RELAN discloses the second user interaction comprises engagement of the user with one or more portions of the playable application (Abstract; paragraphs 222 - 229 and 257).



Response to Arguments
26.	Regarding claims 1 – 20, the applicant argues the combination of RELAN, Justice and Kumar fail to teach all the newly amended limitations of the claims (Remark, page 8).
The examiner agrees. However, the new rejections of RELAN, Justice, Kumar and further in view of Faria teach all the newly amended limitations of the claims 1 – 20 (see rejection above for details).
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/W.L/           Examiner, Art Unit 3715 

/KANG HU/           Supervisory Patent Examiner, Art Unit 3715